Opinion filed June 8, 2006 












 








 




Opinion filed June 8, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00066-CV 
                                                    __________
 
                                    CLOVIS
WAKEFIELD, Appellant
 
                                                             V.
 
               JOYCE
PHILLIPS AND THE E.A. OHLENBUSCH TRUST,
KENSING AND LOUISE GENZ, TRUSTEES, Appellees
 

 
                                          On
Appeal from the 32nd District Court
                                                          Fisher
County, Texas
                                                     Trial
Court Cause No. 5809
 

 
                                             M
E M O R A N D U M   O P I N I O N
Clovis Wakefield has filed in this court a motion
for rehearing contending that her notice of appeal was timely mailed and that,
therefore, she has timely perfected an appeal. We agree.
The motion for rehearing is granted.  The judgment dated April 20, 2006, is
withdrawn.  The appeal is
reinstated.  The appellate record is now
due to be filed in this court on or before July 24, 2006.
 
June 8,
2006                                                                            PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J, and Strange, J.